933 So. 2d 664 (2006)
Scott A. ROGERS, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D06-336.
District Court of Appeal of Florida, Fourth District.
July 12, 2006.
Scott A. Rogers, Belle Glade, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
We grant the January 23, 2006 petition for belated appeal of his amended sentence entered May 4, 2005. Although petitioner was sentenced in 2001, an amended sentence was entered in 2005. The trial court amended petitioner's sentence on Count II to run consecutively to Count I when it previously ran concurrently with Count I. Based on the petition and Commissioner's Report, we find that the record shows petitioner was not notified of this amendment, *665 which was more than ministerial, in time to appeal it. Cf. Davis v. State, 800 So. 2d 336 (Fla. 4th DCA 2001); Dougherty v. State, 785 So. 2d 1221 (Fla. 4th DCA 2001).
Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the lower tribunal who is directed to treat it as a notice of appeal of the amended sentence on Count II. Fla. R.App. P. 9.141(c)(5)(D). If the petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent him.
WARNER, SHAHOOD and MAY, JJ., concur.